 



EXHIBIT 10.4
AMENDMENT
TO THE
EG&G TECHNICAL SERVICES, INC. EMPLOYEES RETIREMENT PLAN
     The EG&G Technical Services, Inc. Employees Retirement Plan (“Plan”) is
hereby amended generally effective as March 28, 2005 for mandatory distributions
within the meaning of Section 401(a)(31)(B) of the Code made on or after that
date.
1. Section 5.1(c) of the Plan is hereby amended by replacing the first sentence
with the following:
     “(c) A single sum payment of Equivalent Actuarial Value shall be made in
lieu of all benefits if the present value of a Participant’s Retirement Income
at the time of any Separation from Service does not exceed $1,000.”
2. Section 5.2 is hereby amended by adding the following to the end thereof:
     “Option 5.A single sum payment of Equivalent Actuarial Value provided the
present value of the Participant’s Retirement Income exceeds $1,000 but does not
exceed $5,000. A Participant may elect to receive such single sum payment
without regard to the spousal consent requirements in Section 5.3(c).”

         
 
  EG&G Technical Services, Inc.    
 
       
 
  /s/ Joseph Masters
 
Joseph Masters    
 
  Vice President    

 